Citation Nr: 1630314	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to July 1, 2009, a compensable rating from September 19, 2012 to January 25, 2016, and a rating higher than 20 percent from January 25, 2016 for nerve radiculopathy of the right arm associated with degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome.  

2. Entitlement to a rating in excess of 10 percent prior to November 5, 2012, a rating in excess of 20 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for degenerative joint disease of the left elbow.  


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, from May 1990 to August 1990, and from August 2002 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in April 2009 and September 2014 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a February 2016 rating decision the RO granted a 20 percent rating for right ulnar and median nerve radiculopathy effective January 25, 2016.  The RO noted that the issue was previously characterized as superficial peroneal right arm radiculopathy; however, the diagnosis was changed as the previous diagnosis of superficial peroneal right arm radiculopathy was an error given that the superficial peroneal nerve is a lower extremity nerve.  Further review of the claims file shows that in a decision on September 19, 2012 the Board decided that the reduction in the rating for the service-connected right arm radiculopathy from 10 percent to a noncompensable (zero percent) rating effective July 1, 2009 was proper.  The Board considered the applicable Diagnostic Codes for the upper extremity and determined that " (a)n improvement is clearly obvious."  The Board also determined that "(a) review of the evidence of record does not reflect any findings that would warrant a compensable rating for superficial peroneal right arm radiculopathy."  Thus the Board decided that the Veteran is not entitled to a compensable rating from July 1, 2009 to September 19, 2012, which is the date of the Board's decision.  Based on the above history, to include records received since the September 2012 Board decision, the issue on appeal is appropriately recharacterized as entitlement to a rating in excess of 10 percent prior to July 1, 2009, a compensable rating from September 19, 2012 to January 25, 2016, and a rating higher than 20 percent from January 25, 2016 for nerve radiculopathy of the right arm associated with degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome.

In a rating decision in April 2015 the issue of entitlement to TDIU was granted and is no longer in appellate status.  In September 2012 and June 2015 the Board remanded the issue of a higher rating for right arm radiculopathy for further development.  

In a rating decision dated in February 2015 the RO granted a 20 percent rating from November 5, 2012 for degenerative joint disease of the left elbow and assigned a 10 percent rating from December 9, 2013.  In March 2015 the Veteran filed a notice of disagreement with this determination.  A Statement of the Case (SOC) must be sent to the Veteran regarding this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board remanded this issue in June 2015 for a SOC to be sent to the Veteran.  As the Board's directives were not complied with, further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a higher rating for degenerative joint disease of the left elbow is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Prior to July 1, 2009 nerve radiculopathy of the right arm did not result in incomplete severe paralysis or complete paralysis of the long thoracic nerve.  

2. From September 19, 2012 to January 25, 2016, nerve radiculopathy of the right arm did result in mild incomplete paralysis for all radicular groups; however, nerve radiculopathy of the right arm did not result in moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis for all radicular groups.


CONCLUSIONS OF LAW

1. Prior to July 1, 2009, the criteria for a rating higher than 10 percent for nerve radiculopathy of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8519 (2015).

2. From September 19, 2012 to January 25, 2016, the criteria for a rating of 20 percent for nerve radiculopathy of the right arm have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8513 (2015).

3. From January 25, 2016, the criteria for a rating higher than 20 percent for nerve radiculopathy of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See July 2008 VCAA correspondence, March 2012 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, records from the Social Security Administration, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in March 2007, July 2008, October 2008, November 2012, and January 2016.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Although on the most recent VA neurological examination in January 2016 it is unclear whether the examiner reviewed the claims folder as instructed by the Board in the June 2015 remand, the Veteran would not be prejudiced by such omission.  The focus of the examination was to determine the current level of severity of his right arm radiculopathy.  Such was obtained.  Thus there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to January 25, 2016 the RO rated the Veteran's right arm radiculopathy under Diagnostic Code 8519 and from January 25, 2016 the RO rated it under Diagnostic Code 8513.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and can be applied so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Indeed, the change of diagnostic code in the present appeal is shown to benefit the Veteran. 

The Veteran is right handed.  See, e.g., January 2016 VA neurological examination.  His right hand is his major extremity.  38 C.F.R. § 4.69.

Under Diagnostic Code 8519, a maximum schedular rating of 30 percent is warranted for complete paralysis of the long thoracic nerve affecting the major extremity.  With complete paralysis, there is an inability to raise the arm above shoulder level and a winged scapula deformity.  When there is incomplete paralysis, a 20 percent rating is in order for severe disability affecting the major extremity.  Moderately incomplete paralysis affecting the major extremity warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8519. 

Under Diagnostic Code 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major extremity.  38 C.F.R. 
§ 4.124a.  Moderate neuropathy warrants a 40 percent evaluation for the major extremity.  Severe neuropathy warrants a 70 percent evaluation for the major extremity.  With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned.

The words "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

As the issue on appeal is for a higher staged rating, consideration of whether the criteria for the current rating are met is not necessary.  The analysis focuses on whether the Veteran meets the criteria for the next higher rating for right arm radiculopathy.  

A rating in excess of 10 percent prior to July 1, 2009 for 
nerve radiculopathy of the right arm

The key question at issue is whether prior to July 1, 2009, the Veteran's disability manifested in "severe" incomplete paralysis of the long thoracic nerve, warranting an increased rating to 20 percent.  Based on a thorough review of the record, evidence does not more nearly approximate the criteria for a rating higher than 10 percent for nerve radiculopathy of the right arm.  

By way of history, in an August 2007 rating decision, the RO granted a separate 10 percent evaluation for the Veteran's right arm radiculopathy, associated with degenerative joint disease of the cervical spine, effective January 11, 2007. 

On VA examination in March 2007, the Veteran complained of pain traveling to his arms.  Physical examination reflected motor weakness of the right radial wrist extension and motor weakness of the right elbow extension.  Motor weakness of right shoulder abduction and elevation were noted.  A sensory deficit of the right shoulder and right posterior upper arm were noted as were sensory deficits of the right lateral forearm and right long finger. Right upper extremity reflex exam shows biceps jerk was 2+ and triceps jerk was 2+.  The examiner opined that the most likely peripheral nerve that was affected was the dorsal scapular nerve.  The examiner rendered a diagnosis of degenerative joint disease of the cervical spine that progressed to intervertebral disc syndrome involving the dorsal scapular nerve based on the Veteran's subjective complaints of neck pain and stiffness with an objective presence of sensory deficits and decreased strength in the right arm.  While the examination report shows that the superficial peroneal nerve also was involved, as discussed above, this finding was an error as the superficial peroneal nerve pertains to the lower extremities.  

On VA examination in July 2008, the Veteran reported tingling and numbness, abnormal sensation, anesthesia and weakness of the affected parts.  He reported no paralysis of the affected parts and noted that his symptoms were constant.  Neurological testing at that time reflected motor function within normal limits.  Sensory function testing was within normal limits.  Right upper extremity reflexes revealed biceps jerk of 1+ and triceps jerk of 1+.  The VA examiner indicated that the Veteran's right arm radiculopathy had resolved.  The VA examiner stated that the Veteran did not have a nerve condition and the symptoms he described and findings during the examination show that his right elbow tendonitis is what is causing his right arm problems. 

On VA examination in September 2008, neurological testing at that time reflected motor and sensory function within normal limits.  Right upper extremity reflexes reflected biceps and triceps jerk of 2+.  The VA examiner indicated that the Veteran's intervertebral disc syndrome appeared to be in remission and was not noted on exam.  An October 2008 VA treatment record noted sensation was grossly intact in the upper extremities. 

Based on the foregoing, a rating higher than 10 percent for right arm radiculopathy is not more nearly approximated during this period.  The Veteran had some sensory deficits and decreased strength in his right arm on the March 2007 VA examination.  However, his reflex evaluation shows biceps jerk was 2 + and triceps jerk was 2+, which were normal findings according to the scale that was provided on a subsequent VA examination.  Furthermore VA examinations in July 2008 and in September 2008 show that the Veteran's right arm nerve radiculopathy resolved and his motor and sensory functions were within normal limits.  

Lastly, although the Veteran on VA examination in March 2007 had motor weakness in the right wrist and right elbow, given his right shoulder and right upper arm sensory deficits and weakness, the examiner opined that the dorsal scapular nerve was the most likely nerve affected.  While the dorsal scapular nerve is not specifically identified in the rating schedule, Diagnostic Codes 8519, describes paralysis, of the long thoracic nerve, which frequently shares a common trunk with the dorsal scapular nerve and similarly affects the shoulder.  The Note following Code 8719 for neuralgia of the long thoracic nerve states that "[c]ombined nerve injuries should be rated by reference to the major involvement or if sufficient in extent, consider radicular group ratings."  38 C.F.R. § 4.124a.  Based on the evidence of record, the dorsal scapular nerve was the most affected nerve and as it was not possible to distinguish the symptoms caused by other nerves, the Veteran's right nerve radiculopathy has been appropriately rated under Diagnostic Code 8519.  See Mittleider v. Brown, 11Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does).  Thus further consideration under alternate Diagnostic Codes, to include Codes 8510 to 8718, for other nerve impairment of the upper extremities is not warranted.  

As such, the preponderance of the evidence is against a rating higher than 10 percent for the nerve radiculopathy of the right arm prior to July 1, 2009.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .

A compensable rating from September 19, 2012 to January 25, 2016, and a rating higher than 20 percent from January 25, 2016 for 
nerve radiculopathy of the right arm


From September 19, 2012 to January 25, 2016, the evidence of record approximates the criteria for mild incomplete paralysis of all radicular groups under Diagnostic Code 8513.  On VA neurological examination in November 2012, the Veteran complained of tingling and numbness in the right arm.  The examiner noted that the Veteran had moderate intermittent pain and paresthesias and or dysesthesias and mild numbness.  Reflex exam of the biceps, triceps, and brachioradialis of the right upper extremity was hypoactive.  Private medical records in September 2013 show that the Veteran complained of bilateral arm pain.  He has had numbness in his hands stating that they tickle all the time.  A subsequent October 2013 private nerve study shows that the Veteran had mild bilateral ulnar nerve entrapment across the elbow and mild bilateral carpal tunnel syndrome.  Private treatment records in January 2014 show that the Veteran complained of numbness and tingling in his right hand and had decreased pin sensation and tenderness.  There was limitation of extension in the right arm.  Records in August 2014 show that the Veteran had pain in the right elbow radiating down to his wrist and was diagnosed with bilateral wrist carpal tunnel syndrome and cubital tunnel syndrome.

Despite the aforementioned findings, the Board also takes note of the fact that on VA examination in November 2012, muscle strength in elbow flexion and extension, wrist flexion and extension, grip, and pinch was normal in the right upper extremity.  Sensation testing for light touch was normal in the right upper extremity for the shoulder area, inner/outer forearm, and hand/fingers.  The examiner determined that on the right side the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, and all radicular groups were normal.  It was also determined that the peripheral neuropathy related to the service-connected cervical spine disability could not be identified.  The Board, however, cannot ignore the competent and credible evidence demonstrating symptoms of numbness, tingling, and pain in the right arm.  The law states that when there is evidence of sensory involvement of the peripheral nerves, such impairment should at least be rated as mild.  38 C.F.R. § 4.124a, Note.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of a claimant to include degree of disability, and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. §§ 4.3, 4.7.

In view of the foregoing, the Board finds that the Veteran is entitled to a rating of 20 percent for right arm nerve radiculopathy from September 19, 2012 to January 25, 2016.  

As to whether a rating in excess of 20 percent is warranted for right arm nerve radiculopathy, the Board finds that the disability is not manifested by moderate incomplete paralysis for all radicular groups under Diagnostic Code 8513 during this period.  As discussed above, on VA neurological examination in November 2012, muscle strength in elbow flexion and extension, wrist flexion and extension, grip, and pinch was normal in the right upper extremity and sensation testing for light touch was normal in the right upper extremity for the shoulder area, inner/outer forearm, and hand/fingers.  The examiner also determined that there was no muscle atrophy.  On VA cervical examination in November 2012, muscle strength testing was normal for right elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction.  Reflex exam was normal in the right biceps, triceps, and brachioradialis.  Sensory exam was normal in the right shoulder area, inner/outer forearm, hands and fingers.  The examiner opined that there was no objective evidence of radiculopathy.  

On VA examination in January 2016 for the cervical spine, the reflex exam for the right biceps, triceps and brachioradialis was normal.  The sensory exam in the right shoulder area and inner/outer forearm was normal.  Although the sensory exam showed a decrease in sensation to light touch in the hand/fingers, the examiner found the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

On VA peripheral nerve examination in January 2016, the Veteran's symptoms included moderate intermittent pain, paresthesias or dysesthesias, and numbness in the right upper extremity.  Muscle strength was normal, and reflex exam was normal for right biceps, triceps, and brachioradialis.  Sensory exam was normal in in the right shoulder area, inner/outer forearm, and was decreased in the hand/fingers.  The examiner found that there was mild incomplete paralysis of the right median nerve and mild incomplete paralysis of the right ulnar nerve.  

As to whether consideration of other Diagnostic Codes for neurological impairment of the right arm is warranted, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Although the January 2016 VA examination shows that the ulnar nerve and the median nerve were the two nerves affected by the Veteran's right arm nerve radiculopathy, the Veteran's objective and subjective neurological symptoms affected his entire right arm.  Thus during this period the Veteran is appropriately rated under Diagnostic Code 8513 for all radicular groups.  Further consideration of Diagnostic Codes 8515 and 8516 for the median and ulnar nerve is not warranted, as the criteria between the symptoms in these two Codes overlap with each other and with Diagnostic Code 8513.  For example, all three Codes will contemplate weakened flexion of the wrist.  Moreover, Diagnostic Code 8513 provides for higher ratings for neurological impairment than Diagnostic Codes 8515 and 8516.  Therefore, there are no other Diagnostic Codes for neurological impairment of the right upper extremity to consider during this period.  It is also noteworthy that the findings discussed above show limitation of extension of the right arm and the Veteran is in receipt of a separate rating for right elbow tendonitis with degenerative joint disease under the schedule of ratings for the musculoskeletal system pursuant to 38 C.F.R. § 4.71a.  

For the reasons explained above, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 a rating of 20 percent is warranted from September 19, 2012 to January 25, 2016 for right arm nerve radiculopathy.  However, as discussed, the preponderance of the evidence is against a rating higher than 20 percent for right arm nerve radiculopathy.  

Final Matters

The Board has also considered the Veteran's statements that describe symptomatology associated with his right arm nerve radiculopathy.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to higher ratings for his disability, the Board finds the medical findings by skilled professionals are more persuasive which, as indicated above, during the entire appeal period do not support a rating higher than 10 percent prior to July 2009 and a rating higher than 20 percent from September 19, 2012.  

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right arm nerve radiculopathy.  The Board finds that during the entire appeal period the Veteran's service-connected disability has been manifested by symptoms such as weakness, numbness, tingling, and pain.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald,762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Prior to July 1, 2009, a rating higher than 10 percent for nerve radiculopathy of the right arm, associated with degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, is denied.  

From September 19, 2012 to January 25, 2016 a 20 percent rating for nerve radiculopathy of the right arm, associated with degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, is granted subject to the law and regulations governing the payment of monetary benefits. 

From January 25, 2016 a 20 percent rating for nerve radiculopathy of the right arm, associated with degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, is denied.


REMAND

For the reasons explained in the Introduction and as instructed by the Board's remand directive in June 2015, a Statement of the Case needs to be sent to the Veteran on the issue of entitlement to a rating in excess of 10 percent prior to November 5, 2012, a rating in excess of 20 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for degenerative joint disease of the left elbow.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a SOC on the issue of entitlement to a rating in excess of 10 percent prior to November 5, 2012, a rating in excess of 20 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for degenerative joint disease of the left elbow.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


